 Case 3:17-cv-00728-D Document 113 Filed 08/01/19           Page 1 of 12 PageID 9897



                IN THE UNITED STATES COURT
            FOR THE NORTHERN DISTRICT OF TEXAS
                      DALLAS DIVISION



THOMAS BUCHANAN, on behalf of
himself and all others similarly
situated,

                Plaintiff,                       Case No. 3:17-cv-00728-D

                    v.

SIRIUS XM Radio, Inc.,

               Defendant.




           PATRICK MAUPIN'S REPLY BRIEF IN SUPPORT OF
               HIS OPPOSED MOTION TO INTERVENE


      INTRODUCTION

      This reply brief addresses the responses of both parties. Between them, the

parties argue that Movant does not meet any of the four FRCP 24(a)(2) factors for

intervention as of right, that permissive intervention is not timely, that Movant's

final demand email (sent to both parties before commencing litigation) was

somehow improper, and that Movant used mean words.

      This reply first addresses the argument that Movant's demands and language

were improper, then takes the four FRCP 24(a)(2) factors in order.

                               Maupin Reply in support of Motion to Intervene Page 1 of 12.
 Case 3:17-cv-00728-D Document 113 Filed 08/01/19           Page 2 of 12 PageID 9898



      MOVANT'S DEMANDS WERE PROPER

      Both Plaintiff and Defendant have attached, to their responses, pre-litigation

emails from Movant. These communications are inadmissible pursuant to FRE

408(a), and the parties’ arguments involving them are prejudicial to Movant.

      Movant presumes the Court will impartially ignore these emails and any

arguments deriving from them. However, Movant offers a brief rebuttal the Court

may find useful in the unlikely event it finds it difficult to un-see such arguments.

      Movant’s final demand email to the parties (Dkt. 111-3, Dkt. 112-4) simply

attempted to explain his intention to attempt to intervene unless the settlement was

improved, give enough background information (since Movant is not an attorney)

to try to convince the parties that he was serious about, and capable of, such an

intervention attempt, and explain that, if he was successful in intervention, Movant

might be able to drive towards either a trial or a much better settlement. So

Plaintiff’s characterization of this email as extortionate misses the mark. In fact,

the ratio of a $100,000 incentive award to the $250 million class settlement

Movant proposed is the same as the ratio of Plaintiff’s own proposed $10,000

incentive award to its proposed $25 million settlement, and a comparative bargain,

to boot, as Movant's lack of representation prevents him from petitioning the Court

for any attorney's fees.




                               Maupin Reply in support of Motion to Intervene Page 2 of 12.
 Case 3:17-cv-00728-D Document 113 Filed 08/01/19             Page 3 of 12 PageID 9899



         Plaintiff and Defendant also both indignantly describe the language used by

Movant. Defendant even includes Plaintiff’s initial demand letter (Dkt. 112-2) in

order to point out that Movant used phrases like “misbegotten marketing

strategies” and “mud-wrestling with pigs.” But this email merely explained that

Movant was more than willing to litigate unless Defendant paid $500 and promised

never to call again. Movant is only here because Defendant was unwilling to meet

such cheap and simple terms without demanding significant constraints on

Movant’s own future behavior.

         Movant’s demands were permissible, if colorful, speech, and the fact that he

has actually moved to intervene moots any possible complaint that his demands

were made in bad faith with no intention to actually litigate.



         MOVANT'S INTERVENTION IS TIMELY

         Defendant argues that Movant's intervention is not timely for permissive

intervention, and Plaintiff argues that it is not even timely for intervention as of

right.

         Plaintiff cites, but misconstrues, both the Stallworth factors and subsequent

caselaw. It is worth noting that, in Stallworth itself, the motion for intervention

was found to be timely, even for purposes of permissive intervention, even after the

trial cout's final judgment. Stallworth v. Monsanto Co., 558 F.2d 257 (5th Cir.



                                 Maupin Reply in support of Motion to Intervene Page 3 of 12.
 Case 3:17-cv-00728-D Document 113 Filed 08/01/19              Page 4 of 12 PageID 9900



1977) In the instant case, Movant was not even made a class member until the

May 6th order, and it is currently far earlier in the case – apparently class notices

have recently been mailed out, although Movant has yet to receive one (a

circumstance he intends to fully investigate if allowed to intervene, to determine

how many other class members may be adversely affected by lack of notice).

      Plaintiff argues that "The Fifth Circuit has held that a would-be intervenor’s

delay of only seventeen days between discovering his interests were not adequately

represented and filing a motion to intervene was too long. Piambino v. Bailey, 610

F.2d 1306, 1325 (5th Cir. 1980). Maupin’s delay in this case was far longer, and it

occurred after the significant events of preliminary approval and initiation of class

administration." Dkt. 111 p. 6.

      Plaintiff is simply wrong, both about what the Piambino decision says and

what it means for Movant. The decision holds the opposite of what Plaintiff

claims: "This delay of a mere seventeen days cannot rationally be denominated as

unreasonable." Piambino at 1325, and the decision held that “[intervenor] was

entitled to intervention as a matter of right.” Piambino at 1334. Recent caselaw

bolsters this interpretation of reasonableness. "We hold that HK's decision to wait

45 days before seeking to intervene was not unreasonable and that HK's motion

was timely under the circumstances of this case." Swoboda v. Manders, No. 16-

30074 (5th Cir. 2016)



                                  Maupin Reply in support of Motion to Intervene Page 4 of 12.
 Case 3:17-cv-00728-D Document 113 Filed 08/01/19           Page 5 of 12 PageID 9901



      Although Movant did not become fully convinced that Plaintiff was not

going to protect his interests until June 7, even the 38 days between May 25th,

when Movant discovered this case, and July 2nd, when he moved to intervene, is a

week less than the time allowed in Swoboda.



      MOVANT HAS AN INTEREST IN THE CASE

      Plaintiff asserts that Movant has not adequately alleged that he has a

protectable interest in the case, but Movant's motion refers to and incorporates his

complaint, which (a) asserts he is a class member; (b) meets the Twombly/Iqbal

minimal pleading standard; (c) is signed in conformance to Rule 11; and (d) is

supported by an unsworn declaration under penalty of perjury.

      Also, and fatal to Plaintiff's argument, is that Defendant's response to this

same motion admits that Movant is "an absent class member" Dkt. 112 p. 1.



      MOVANT'S INTERESTS MAY BE IMPAIRED

      Defendant argues that (a) Movant's interests are not legally protectable; (b)

Movant's interests do not diverge from those of class; (c) Movant is only urging

different litigation tactics than those employed by Plaintiff; and (d) Movant could

object to the settlement. Both parties also argue that (e) Movant could opt out and

pursue his own litigation.



                               Maupin Reply in support of Motion to Intervene Page 5 of 12.
 Case 3:17-cv-00728-D Document 113 Filed 08/01/19             Page 6 of 12 PageID 9902



      (a) MOVANT'S INTERESTS ARE LEGALLY PROTECTABLE

      Defendant argues that Movant has no protectable interest, or alternatively,

that some of the interests that Movant identifies are not his, and he cannot protect

them. But if Movant proves his complaint, he has a statutory right to an injunction

against Defendant; the fact that others may also benefit if this right is upheld

through a class action does not mean that it is not Movant's right.

             Similarly, it is elementary that, "The ‘real party in interest’ is the
             party who, by substantive law, possesses the right sought to be
             enforced, and not necessarily the person who will ultimately benefit
             from the recovery." Barron and Holtzoff, Federal Practice and
             Procedure, § 482 (Wright ed. 1961). United States v. 936.71 Acres of
             Land, State of Fla., 418 F.2d 551 (5th Cir., 1969)


      (b) MOVANT'S INTERESTS ARE ALREADY BEFORE THE COURT

       Defendant states that "In short, to the extent Maupin has legally protectable

interests, they are fully protected in the current action."

      Movant agrees that his interests are, in fact, practically identical to those of

the National DNC subclass, but does not agree they are fully protected. The parties

have thrown this subclass under the bus and negotiated a settlement that only offers

injunctive relief to the internal DNC subclass, despite the fact that injunctive relief

for the National DNC subclass was demanded in paragraph 56 of the original

complaint.




                                Maupin Reply in support of Motion to Intervene Page 6 of 12.
 Case 3:17-cv-00728-D Document 113 Filed 08/01/19              Page 7 of 12 PageID 9903



      Movant's claims are already in front of the Court, and if the Court finds for

Plaintiffs, injunctive relief is practically automatic under this statute, so judicial

economy supports intervention. "The ‘interest’ test is primarily a practical guide to

disposing of lawsuits by involving as many apparently concerned persons as is

compatible with efficiency and due process.” Wal-Mart Stores, Inc. v. Tex.

Alcoholic Beverage Comm'n, 834 F.3d 562 (5th Cir., 2016) quoting Nuesse v.

Camp , 385 F.2d 694, 700 (D.C. Cir. 1967).

      As an aside, this congruence of interests additionally means that Movant

fully satisfies the FRCP 24(b)(1)(B) commonality requirements for permissive

intervention.

      (c) MOVANT DEMANDS RELIEF, NOT DIFFERENT TACTICS

      Defendant argues that Movant's difference with Plaintiff is only about

tactics. But this rings hollow.

      The proposed settlement pays lip service to the idea of a National DNC

Registry subclass, but offers no relief specific to that subclass. Movant demands

that Defendant be enjoined from calling people, such as himself, who have

subscribed to the National DNC Registry, and who have not voluntarily contacted

Defendant.

      Make no mistake -- even Defendant's first call to National DNC registry

subscribers is a violation of public law, one that the FTC, the FCC, and state



                                  Maupin Reply in support of Motion to Intervene Page 7 of 12.
 Case 3:17-cv-00728-D Document 113 Filed 08/01/19           Page 8 of 12 PageID 9904



attorneys general could address if they had the time and manpower. But it is only

after the second call that a federal private right of action accrues. The class has the

ability to force an injunction that would be beneficial to itself and the general

public.

      People do not sign up for the National DNC registry in order to have random

$12.00 checks show up every few years. Rather, they do so because they are tired

of telephone solicitations. The proposed settlement does not offer any real relief

related to the National DNC registry. In fact, it is likely that discovery will show

that early (e.g. 2013 ,2014) National DNC subclass members who have recently

purchased new automobiles have again been solicited by Defendant this year, after

they aged out of Defendant's internal DNC list.



      (d) OBJECTING IS NOT THE SOLUTION

      Defendant argues that "[Movant] can protect his interests in several ways: he

can opt out, he can object to the settlement and participate in the settlement

hearing, and he can even enter an appearance through an attorney if he wishes."

      But Movant has received very little information from the parties, and still

does not possess a detailed analysis of why the parties believe that the settlement is

fair to the National DNC Class. The parties have explained that they have no

intention of assisting Movant in unsealing court documents, and no intention of



                               Maupin Reply in support of Motion to Intervene Page 8 of 12.
 Case 3:17-cv-00728-D Document 113 Filed 08/01/19            Page 9 of 12 PageID 9905



sharing discovery with him. All Movant has received is conclusory statements

about the risk and the negotiation. This lack of information would greatly hamper

his ability to object, or the ability of his attorney to argue for him, and the extra

cost of hiring an attorney would, as a "practical matter," impair his ability to

protect his interests.

              Lastly, the applicants were allowed to argue their objections to the
              court, but did so without the benefit of any discovery. In fact, the
              objectors were given access to the challenged exam questions and
              answers, which were previously subject to a confidentiality order
              issued by the district court, only two days prior to the fairness hearing.
              The perfunctory process employed in this case belittles our notion of
              fairness. That these applicants were deprived not only of the
              opportunity to participate in this proceeding with the rights and
              privileges of full parties, but also of the opportunity to adequately
              prepare and present objections to the proposed decree, precludes us
              from concluding that the district court's denial of intervention was
              harmless. 27 Edwards v. City of Houston, 78 F.3d 983 (5th Cir., 1996)


       (e) OPTING OUT IS NOT THE SOLUTION.

       Both parties make much of Movant's admission that he could opt out and

pursue his own litigation, but that does not cut against Movant's right to intervene.

"The impairment requirement does not demand that the movant be bound by a

possible future judgment, and the current requirement is a great liberalization of

the prior rule. 6 MOORE'S § 24.03[3][a], at 24-41; Edwards, 78 F.3d at 1004-05."

Brumfield v. Dodd (5th Cir., 2014)




                                Maupin Reply in support of Motion to Intervene Page 9 of 12.
Case 3:17-cv-00728-D Document 113 Filed 08/01/19           Page 10 of 12 PageID 9906



      In any case, the class should be managed so as to protect all subclasses, and

reduce the necessity to opt out. Movant is not injecting new issues into the case;

rather he is only pointing out that one subclass is not being handled fairly in the

settlement. Judicial economy suggests he should be heard in this case.

      Parties warn of an upcoming discovery battle if Movant is allowed to

intervene, but they cannot even avoid that battle if he opts out, because they both

possess information that he would be entitled to for his own use, and he would

have to start the discovery process over in a different court.



      MOVANT'S INTERESTS ARE NOT ADEQUATELY REPRESENTED

      Courts have found that the showing required for this test is minimal.

Movant readily meets it: the parties are unwilling to modify the proposed

settlement agreement to provide for the injunctive remedy Movant is entitled to.

             The existing parties here—LULAC and the city—oppose the relief
             that Morton seeks; thus, they do not adequately represent his interest.
             League of United Latin Am. Citizens v. City of Boerne, 659 F.3d 421,
             80 Fed.R.Serv.3d 871 (5th Cir., 2011)


      CONCLUSION

      Movant's intervention is not made for any improper motive; he satisfies all

the conditions for either intervention of right or for permissive intervention; and




                              Maupin Reply in support of Motion to Intervene Page 10 of 12.
Case 3:17-cv-00728-D Document 113 Filed 08/01/19           Page 11 of 12 PageID 9907



the Court may find his input useful when deciding whether any settlement is fair to

all subclasses and the general public.

             The inquiry under Rule 24(a)(2) "is a flexible one, which focuses on
             the particular facts and circumstances surrounding each application,"
             and "intervention of right must be measured by a practical rather than
             technical yardstick." Edwards v. City of Hous., 78 F.3d 983, 999 (5th
             Cir.1996). The rule "is to be liberally construed," with "doubts
             resolved in favor of the proposed intervenor." In re Lease Oil Antitrust
             Litig., 570 F.3d 244, 248 (5th Cir.2009). Entergy Gulf States La.,
             L.L.C. v. U.S. Envtl. Prot. Agency, 817 F.3d 198 (5th Cir., 2016)


       Movant has attached to this reply (1) his proposed order for the underlying

motion (which did not have such order attached, as it was submitted on paper), and

(2) his agreement to be bound by the Protective Order stipulated to by the original

parties.



       Dated this August 1st, 2019



                                         Respectfully submitted,

                                         /s/ Patrick Maupin
                                         Patrick Maupin
                                         Pro Se
                                         2206 Southern Oaks Drive
                                         Austin, Texas 78745
                                         (512) 743-8620
                                         pmaupin@gmail.com




                              Maupin Reply in support of Motion to Intervene Page 11 of 12.
Case 3:17-cv-00728-D Document 113 Filed 08/01/19            Page 12 of 12 PageID 9908




                           CERTIFICATE OF SERVICE



      I hereby certify that on this 1st day of August, 2019, I electronically filed a

true and correct copy of my Reply Brief in support of my Motion to Intervene with

the Clerk of the Court by using the CM/ECF system, which will send notification

of such filing to all counsel of record.


                                           /s/ Patrick Maupin
                                           Patrick Maupin




                               Maupin Reply in support of Motion to Intervene Page 12 of 12.
